Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED APRIL 30, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-146401 JESTERS RESOURCES, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 201 - 6188 Patterson Ave. Burnaby, British Columbia Canada V5H 2M1 (Address of principal executive offices, including zip code.) 725-4836 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES x NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer, non-accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨ NO x State the number of shares outstanding of each of the issuers classes of common equity, as of the latest practicable date: 1,000,000 as of June 6, 2008. PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS JESTERS RESOURCES, INC. (An Exploration Stage Company) Balance Sheets (Expressed in US Dollars) April 30, July 31, (Unaudited) ASSETS Current Assets Cash $ 544 $ 10,003 Total Current Assets 544 10,003 Mining property acquisition costs, less reserve for impairment of $1,000 - - Total Assets $ 544 $ 10,003 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Current Liabilities Account payable 1,005 - Due to related party $ 37,311 $ 24,573 Total current liabilities 38,316 24,573 Stockholders' Equity (Deficiency) Preferred stock, $0.00001 par value; authorized 100,000,000 shares, issued and outstanding 0 shares - - Common stock, $0.00001 par value; authorized 100,000,000 shares, issued and outstanding 1,000,000 shares 10 10 Deficit accumulated during the exploration stage (37,782 ) (14,580 ) Total stockholders' equity (deficiency) (37,772 ) (14,570 ) Total Liabilities and Stockholders' Equity (Deficiency) $ 544 10,003 See notes to financial statements. F-1 -2- JESTERS RESOURCES, INC. (An Exploration Stage Company) Statements of Operations (Expressed in US Dollars) (Unaudited) Cumulative during the Exploration Stage (June Three Months Nine Months 19, 2007
